UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1762


ELBERT HICKS,

                    Plaintiff - Appellant,

             v.

MEGAN J. BRENNAN, Postmaster General U.S. Postal Service,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:16-cv-00089-MSD-LRL)


Submitted: April 23, 2018                                         Decided: May 4, 2018


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elbert Hicks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elbert Hicks appeals the district court’s order (1) denying his Fed. R. Civ. P. 54(b)

motion to reconsider its partial grant of Appellee’s first motion to dismiss, (2) granting

Appellee’s Rule 54(b) motion to reconsider its partial denial of Appellee’s first motion to

dismiss, and (3) granting Appellee’s second motion to dismiss. We have reviewed the

record and find no reversible error. We conclude that Hicks’ restoration of rights claim is

barred on the basis of res judicata, a defense raised by Appellee below. See United States

ex rel. Drakeford v. Tuomey, 792 F.3d 364, 375 (4th Cir. 2015) (noting that “we may

affirm a district court’s ruling on any ground apparent in the record”); Pueschel v. United

States, 369 F.3d 345, 354-55 (4th Cir. 2004) (providing elements of res judicata). For the

remainder of Hicks’ claims, we affirm for the reasons stated by the district court. Hicks

v. Brennan, No. 2:16-cv-00089-MSD-LRL (E.D. Va. Nov. 30, 2016 & Apr. 27, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                               AFFIRMED




                                             2